This is an action to quiet title. Defendants, relying upon a former adjudication which was affirmed by this court, see Arnd v. Harrington, 227 Iowa 43, 287 N.W. 292, moved to dismiss the action. Plaintiffs admitted the adjudication in the case of Arnd v. Harrington, but denied the applicability of that decree to the subject matter of this action. The court sustained the motion and dismissed the action at plaintiffs' costs.
On November 18, 1940, appeal was perfected to this court. Abstract of the record was served March 11th and filed March 12, 1941. The case was assigned for submission on May 13, 1941, but was continued to the present term. It was again assigned for submission at the November, 1941, period. In October, it appearing that there was nothing on file except the abstract, counsel for appellants were advised of the situation by letter, which they have ignored. The case was regularly called for *Page 216 
oral argument on November 19, 1941. Counsel for appellees appeared. Counsel for appellants did not. On this state of the record, appellants are presumed to have abandoned their appeal. Sentner v. District Court, 226 Iowa 335, 284 N.W. 166, and cases cited therein.
Accordingly, the appeal is dismissed. — Dismissed.
All JUSTICES concur.